  Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 1 of 15 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 AVON PRODUCTS, INC., CHAN W.                        )   CLASS ACTION
 GALBATO, W. DON CORNWELL, JAN                       )
 ZIJDERVELD, JOSE ARMARIO, NANCY                     )
 KILLEFER, SUSAN J. KROPF, HELEN                     )
 MCCLUSKEY, ANDREW G. MCMASTER,                      )
 JR., JAMES A. MITAROTONDA,                          )
 MICHAEL F. SANFORD, LENARD                          )
 TESSLER, NATURA COSMÉTICOS S.A.,                    )
 NECTARINE MERGER SUB I, INC.,                       )
 NECTARINE MERGER SUB II, INC., and                  )
 NATURA & CO. HOLDING S.A.,                          )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on May 22, 2019 (the

“Proposed Transaction”), pursuant to which Avon Products, Inc. (“Avon” or the “Company”) will

be acquired by Natura Cosméticos S.A. (“Parent”), Nectarine Merger Sub I, Inc. (“Merger Sub I”),

a Delaware corporation, Nectarine Merger Sub II, Inc. (“Merger Sub II”), a Delaware corporation,

and Natura & Co Holding S.A. (“HoldCo,” and together with Parent, Merger Sub I, and Merger

Sub II, “Natura”).
  Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 2 of 15 PageID #: 2



       2.      On May 22, 2019, Avon’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (as amended, the

“Merger Agreement”) with Natura.

       3.      On October 4, 2019, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction, which scheduled a stockholder vote on the Proposed Transaction for

November 13, 2019.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.




                                                  2
  Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 3 of 15 PageID #: 3



                                          PARTIES

       8.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Avon common stock.

       9.     Defendant Avon is a New York corporation and a party to the Merger Agreement.

Avon’s common stock is traded on the New York Stock Exchange under the ticker symbol “AVP.”

       10.    Defendant Chan W. Galbato (“Galbato”) is Non-Executive Chairman of the

Company. Galbato is Chief Executive Officer of Cerberus Operations and Advisory Company,

LLC.

       11.    Defendant W. Don Cornwell is a director of the Company.

       12.    Defendant Jan Zijerveld is Chief Executive Officer and a director of the Company.

       13.    Defendant Jose Armario is a director of the Company.

       14.    Defendant Nancy Killefer is a director of the Company.

       15.    Defendant Susan J. Kropf is a director of the Company.

       16.    Defendant Helen McCluskey is a director of the Company.

       17.    Defendant Andrew G. McMaster, Jr. is a director of the Company.

       18.    Defendant James A. Mitarotonda is a director of the Company.

       19.    Defendant Michael F. Sanford (“Sanford”) is a director of the Company. Sanford

is a Senior Managing Director, Co-Head of Private Equity, and a member of the Global Private

Equity Investment Committee at Cerberus Capital Management, L.P. (“Cerberus”).

       20.    Defendant Lenard Tessler (“Tessler”) is a director of the Company. Tessler is Vice

Chairman and Senior Managing Director of Cerberus.

       21.    The defendants identified in paragraphs 10 through 20 are collectively referred to

herein as the “Individual Defendants.”




                                              3
  Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 4 of 15 PageID #: 4



       22.     Defendant Merger Sub I is a Delaware corporation and a party to the Merger

Agreement.

       23.     Defendant Merger Sub II is a Delaware corporation and a party to the Merger

Agreement.

       24.     Defendant Parent is a corporation incorporated under the laws of the Federative

Republic of Brazil and a party to the Merger Agreement.

       25.     Defendant HoldCo is a corporation incorporated under the laws of the Federative

Republic of Brazil and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       26.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Avon (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       27.     This action is properly maintainable as a class action.

       28.     The Class is so numerous that joinder of all members is impracticable. As of May

20, 2019, there were approximately 662,424,230 shares of Avon common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.

       29.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

       30.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately




                                                  4
  Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 5 of 15 PageID #: 5



protect the interests of the Class.

        31.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        32.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        33.     Avon is a global manufacturer and marketer of beauty and related products.

        34.     The Company’s product categories are Beauty and Fashion & Home. Beauty

consists of skincare, fragrance, and color (cosmetics). Fashion & Home consists of fashion

jewelry, watches, apparel, footwear, accessories, gift and decorative products, housewares,

entertainment and leisure products, children’s products, and nutritional products.

        35.     Avon’s business is conducted primarily in one channel: direct selling.

        36.     The Company’s reportable segments are based on geographic operations in four

regions: (i) Europe, Middle East, and Africa; (ii) South Latin America; (iii) North Latin America;

and (iv) Asia Pacific.

        37.     On May 22, 2019, Avon’s Board caused the Company to enter into the Merger

Agreement with Natura.

        38.     According to the press release announcing the Proposed Transaction:




                                                 5
Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 6 of 15 PageID #: 6



   Natura &Co (B3: NATU3) announces that it is acquiring Avon Products, Inc.
   (NYSE: AVP) in an all-share transaction, creating the fourth-largest pure-play
   beauty group in the world and a major force for good in the industry. . . .

   As part of this transaction, a new Brazilian holding company, Natura Holding S.A.,
   has been created. Based upon the fixed exchange ratio of 0.300 Natura Holding
   shares for each share of Avon common stock, Natura &Co’s shareholders will own
   approximately 76% of the combined company, while Avon common shareholders
   will own approximately 24%. Based on Natura’s undisturbed closing price on
   March 21, 2019, one day prior to Natura issuing the Material Fact confirming
   negotiations between Avon and Natura, the transaction represents a 28% premium
   to Avon shareholders and implies a 2018 EBITDA multiple of 9.5x or 5.6x
   assuming the full impact of Natura’s expected synergies. Based on closing prices
   on May 21, 2019, the transaction values Avon at an enterprise value of US$3.7
   billion and the combined group would have an enterprise value of approximately
   US$11 billion. Upon closing, Natura Holding S.A.s’ stock will be listed on B3 with
   a 55% public float and it will also have ADRs listed on the NYSE. Avon
   shareholders will have the option to receive ADRs traded on the NYSE or shares
   listed on B3. . . .

   Upon closing, the Board of Directors of the combined company will consist of 13
   members, 3 of which will be designated by Avon. The transaction remains subject
   to customary closing conditions including approval by both Natura &Co’s and
   Avon’s shareholders as well as anti-trust authorities in Brazil and certain other
   jurisdictions. Closing is expected in early 2020.

   UBS Investment Bank and Morgan Stanley acted as financial advisors to Natura
   &Co. Goldman Sachs acted as financial advisor to Avon and PJT Partners acted as
   financial advisor to members of the Avon Board of Directors.

   39.    Pursuant to the terms of the Merger Agreement:

   (i) Natura &Co Holding will, after the completion of certain restructuring steps,
   hold all issued and outstanding shares of Natura Cosméticos, (ii) Merger Sub II will
   merge with and into Avon, with Avon surviving the merger and (iii) Merger Sub I
   will merge with and into Natura &Co Holding, with Natura &Co Holding surviving
   the merger and as a result of which each of Avon and Natura Cosméticos will
   become a wholly owned direct subsidiary of Natura &Co Holding (collectively, the
   “Transaction”).

   If the Transaction is completed, each share of common stock, par value U.S.$0.25
   per share, of Avon (the “Avon Common Shares”) issued and outstanding
   immediately prior to the consummation of the Transaction (other than as provided
   in the Merger Agreement) will be converted into the ultimate right to receive, at the
   election of the holder thereof, (i) 0.300 . . . validly issued and allotted, fully paid-
   up American Depositary Shares of Natura &Co Holding (“Natura &Co Holding



                                              6
   Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 7 of 15 PageID #: 7



        ADSs”) against the deposit of two shares of common stock of Natura &Co Holding
        (“Natura &Co Holding Shares”), subject to adjustment in accordance with the terms
        of the Merger Agreement, and any cash in lieu of fractional Natura &Co Holding
        ADSs or (ii) 0.600 . . . validly issued and allotted, fully paid-up Natura &Co
        Holding Shares, subject to adjustment in accordance with the terms of the Merger
        Agreement, and any cash in lieu of fractional Natura &Co Holding Shares. Based
        on the closing trading price of Natura Cosméticos common shares as of October 3,
        2019 of U.S.$8.22 (calculated at the exchange rate of Brazilian reais per U.S. dollar
        of R$4.0884 as reported by Bloomberg at 4:00 pm New York time on October 3,
        2019) and the exchange ratio of 0.600, the implied value of the consideration that
        Avon shareholders will be entitled to receive if the Transaction is completed
        (including in the form of cash in lieu of fractional Natura &Co Holding Shares or
        fractional Natura &Co Holding ADSs) is U.S.$4.93 per Avon Common Share.

        40.      On May 22, 2019, concurrently with the execution of the Merger Agreement,

Cleveland Apple Investor L.P. (“Cleveland”), an affiliate of Cerberus, entered into a voting and

support agreement with Natura, pursuant to which it agreed to vote its shares in favor of the

Proposed Transaction. Cleveland owns approximately 16.42% of the total outstanding Avon

shares. Individual Defendants Galbato, Sanford, and Tessler are currently employed by Cerberus

or its affiliates.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

        41.      Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

        42.      As set forth below, the Proxy Statement omits material information with respect to

the Proposed Transaction, which renders the Proxy Statement false and misleading.

        43.      First, the Proxy Statement omits material information regarding the Company’s and

Natura’s financial projections.

        44.      With respect to the Company’s financial projections, the Proxy Statement fails to

disclose: (i) all line items used to calculate (a) adjusted operating profit, (b) adjusted EBITDA, (c)

adjusted EBITDA less CAPEX, and (d) unlevered free cash flow; and (ii) a reconciliation of all




                                                  7
  Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 8 of 15 PageID #: 8



non-GAAP to GAAP metrics.

       45.     With respect to Natura’s financial projections, the Proxy Statement fails to disclose:

(i) all line items used to calculate (a) adjusted EBITDA, (b) adjusted EBITDA less CAPEX, and

(c) unlevered free cash flow; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       46.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       47.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisors in connection with the Proposed Transaction,

Goldman Sachs (“Goldman”) and PJT Partners (“PJT”).

       48.     With respect to Goldman’s Illustrative Present Value of Future Share Price

Analysis – Avon Stand-Alone, the Proxy Statement fails to disclose: (i) Goldman’s basis for

applying a range of enterprise value to next twelve months (“NTM”) EBITDA (“NTM

EV/EBITDA”) multiples of 7.0x to 8.0x; (ii) the liquidation value of the Avon preferred shares,

pension deficit, non-controlling interest, and net debt of Avon; (iii) the number of fully diluted

Avon common shares estimated to be outstanding; and (iv) the individual inputs and assumptions

underlying the discount rate of 10.0%.

       49.     With respect to Goldman’s Illustrative Present Value of Future Share Price

Analysis – Natura &Co Holding Pro Forma, the Proxy Statement fails to disclose: (i) Goldman’s

basis for applying a range of NTM EV/EBITDA multiples of 9.0x to 10.0x; (ii) the pension deficit

of Avon, non-controlling interest of Avon, pro forma adjusted net debt of Avon and Natura, and

the net cash proceeds from the capital reduction of Natura (Brasil) International B.V. Netherlands;




                                                 8
  Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 9 of 15 PageID #: 9



(iii) the number of fully diluted HoldCo shares estimated to be outstanding; (iv) the dividends per

HoldCo share expected to be paid to holders of HoldCo shares; and (v) the individual inputs and

assumptions underlying the discount rate of 8.8%.

       50.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis – Avon

Stand-Alone, the Proxy Statement fails to disclose: (i) the individual inputs and assumptions

underlying the discount rates ranging from 9.0% to 10.0% and the perpetuity growth rate ranging

from 1.0% to 2.0%; (ii) all line items used to calculate unlevered free cash flow; (iii) the range of

illustrative terminal values for Avon; (iv) the liquidation value of the Avon preferred shares,

pension deficit, non-controlling interest, and net debt of Avon; and (v) the number of fully diluted

outstanding Avon common shares.

       51.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis –

Natura &Co Holding Pro Forma, the Proxy Statement fails to disclose: (i) the individual inputs

and assumptions underlying the discount rates ranging from 8.5% to 9.5% and the perpetuity

growth rate ranging from 1.0% to 2.0%; (ii) all line items used to calculate unlevered free cash

flow; (iii) the range of terminal values for HoldCo; (iv) the pension deficit of Avon, non-

controlling interest of Avon, and pro forma adjusted net debt of Avon and Natura; and (v) the

number of fully diluted outstanding shares of HoldCo.

       52.      With respect to PJT’s Selected Comparable Company Analysis, the Proxy

Statement fails to disclose: (i) the companies observed by PJT in the analysis; (ii) PJT’s basis for

selecting a TEV to EBITDA multiple range of 6.25x to 7.25x for 2019E EBITDA and 5.75x to

6.75x for 2020E EBITDA for Avon; (iii) the fully diluted number of shares of Avon common

stock; (iv) PJT’s basis for selecting a TEV to EBITDA multiple range of 9.0x to 11.0x for 2019E

EBITDA and 7.5x to 9.5x for 2020E EBITDA for Natura; and (v) the fully diluted number of




                                                 9
 Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 10 of 15 PageID #: 10



shares of Natura stock.

       53.     With respect to PJT’s Discounted Cash Flow Analysis of Avon, the Proxy

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the

ranges of terminal values of Avon; (iii) the individual inputs and assumptions underlying the

discount rates ranging from 9.5% to 10.5% and the perpetuity growth rate range of 0.5% to 1.5%;

(iv) estimated net debt; and (v) the fully diluted number of shares of Avon common stock.

       54.      With respect to PJT’s Discounted Cash Flow Analysis of Natura, the Proxy

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the

ranges of terminal values of Natura; (iii) the individual inputs and assumptions underlying the

discount rates ranging from 9.5% to 10.5% and the perpetuity growth rate range of 3.0% to 4.0%;

(iv) estimated net debt; and (v) the fully diluted number of shares of Natura stock.

       55.      With respect to PJT’s Discounted Equity Value Analysis of Avon, the Proxy

Statement fails to disclose: (i) PJT’s basis for using NTM TEV/EBITDA multiples of 6.25x and

7.25x; (ii) Avon’s estimated net debt; (iii) the fully diluted number of shares of Avon common

stock; and (iv) the individual inputs and assumptions underlying the discount rate of 15.0%.

       56.     With respect to PJT’s Discounted Equity Value Analysis of Natura, the Proxy

Statement fails to disclose: (i) PJT’s basis for using NTM TEV/EBITDA multiples of 9.0x and

11.0x; (ii) Natura’s estimated net debt; (iii) the fully diluted number of shares of Natura stock; and

(iv) the individual inputs and assumptions underlying the discount rate of 12.0%.

       57.     With respect to PJT’s “Has/Gets” analysis, the Proxy Statement fails to disclose:

(i) the individual inputs and assumptions underlying the discount rate of 10.0% and the 1.0% and

3.5% perpetuity growth rates; and (ii) the fully diluted number of shares of Avon common stock.




                                                 10
 Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 11 of 15 PageID #: 11



        58.      With respect to PJT’s analysis of research analyst price targets, the Proxy Statement

fails to disclose: (i) the price targets observed by PJT in the analysis; (ii) the sources thereof; and

(iii) the individual inputs and assumptions underlying the discount rates of 15.0% and 12.0%.

        59.      When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        60.      Third, the Proxy Statement omits material information regarding potential conflicts

of interest of PJT.

        61.      The Proxy Statement fails to disclose the timing and nature of the past services PJT

provided to Cerberus.

        62.      The Proxy Statement fails to disclose the reasons the “independent non-Cerberus

directors” failed to engage a financial advisor that did not previously provide services to Cerberus

and its affiliates.

        63.      The Proxy Statement fails to disclose whether PJT has provided past services to

Avon or its affiliates, as well as the timing and nature of such services and the amount of

compensation received by PJT for providing such services.

        64.      Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

        65.      Fourth, the Proxy Statement fails to disclose whether the Company entered into any

confidentiality agreements that contained standstill and/or “don’t ask, don’t waive” provisions that

are or were preventing the counterparties from submitting superior offers to acquire the Company.




                                                  11
 Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 12 of 15 PageID #: 12



       66.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       67.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading, including, inter alia, the following sections of the Proxy

Statement: (i) Background to the Transaction; (ii) Recommendation of the Avon Board of

Directors; Avon’s Reasons for the Transaction; (iii) Opinion of Avon’s Financial Advisor; (iv)

Opinion of the Independent Non-Cerberus Directors’ Financial Advisor; and (v) Certain Forecasts.

       68.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Avon

       69.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       70.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Avon is liable as the issuer of

these statements.

       71.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       72.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.



                                                 12
 Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 13 of 15 PageID #: 13



       73.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       74.     The Proxy Statement is an essential link in causing plaintiff and the Company’s

stockholders to approve the Proposed Transaction.

       75.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       76.     Because of the false and misleading statements in the Proxy Statement, plaintiff

and the Class are threatened with irreparable harm.

                                            COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Natura

       77.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       78.     The Individual Defendants and Natura acted as controlling persons of Avon within

the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as

officers and/or directors of Avon and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       79.     Each of the Individual Defendants and Natura was provided with or had unlimited

access to copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly



                                                 13
 Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 14 of 15 PageID #: 14



after these statements were issued and had the ability to prevent the issuance of the statements or

cause them to be corrected.

       80.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same.      The Proxy Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly involved in

the making of the Proxy Statement.

       81.     By virtue of the foregoing, the Individual Defendants and Natura violated Section

20(a) of the 1934 Act.

       82.     As set forth above, the Individual Defendants and Natura had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                 14
 Case 1:19-cv-01959-RGA Document 1 Filed 10/15/19 Page 15 of 15 PageID #: 15



       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: October 15, 2019                             RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky (#3147)
                                                    Brian D. Long (#4347)
                                                    Gina M. Serra (#5387)
 OF COUNSEL:                                        300 Delaware Avenue, Suite 1220
                                                    Wilmington, DE 19801
 RM LAW, P.C.                                       Telephone: (302) 295-5310
 Richard A. Maniskas                                Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                    Email: sdr@rl-legal.com
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   15
